TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JUNE 17, 2022



                                   NO. 03-22-00016-CV


   Barry Rinke, Lori Helmers, Jimmy Mansour, Virginia Liverman, Brian Liverman,
      Tracy Bethel, Danner Bethel, Kasha Bartholomew, Rob Wendt, Pat Haragan,
      Mary Haragan, Kelly Redding, Scott Redding, Alan Howry, Catherine Howry,
 Debbie Esterak, Heath Esterak, Jennifer Hartmann, Stephanie Kinchloe, Sarah Baker,
Kerri Gerri, Angela Benkendorfer, Scott Benkendorfer, Josiah Sternfeld, Sheena Sternfeld,
          Claire Brickman, Mike Meroney, and Shannon Meroney, Appellants

                                             v.

                           Hyde Park Baptist Church, Appellee




      APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE BYRNE, JUSTICES KELLY AND SMITH
 DISMISSED ON APPELLANTS’ MOTION -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on October 12, 2021. Appellants

have filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Appellants shall pay all costs relating to this appeal, both in this Court and in the

court below.